Citation Nr: 0422817	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  02-21 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right lower 
extremity disability to include the right hip.  

2.  Entitlement to service connection for a left lower 
extremity disability to include the left hip.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from May 1967 to April 1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Roanoke, Virginia Regional Office (RO) 
that determined that new and material evidence adequate to 
reopen the claim for a low back disability had not been 
received and denied entitlement to service connection for a 
bilateral leg and knee disability.  The veteran timely 
perfected an appeal to these issues.  

The Board has recharacterized the issue of entitlement to 
service connection for bilateral leg and knee disability as 
stated on the first page of the this decision to more 
accurately represent the veteran's claim.  

In March 2004, a hearing was held at the RO before the 
undersigned, who is a Veterans Law Judge who was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102 (West 2002).  A transcript of 
the hearing is of record.

The issues of entitlement to service connection for a right 
lower extremity disorder to include the hip and a left lower 
extremity to include the hip and, pursuant to the decision 
below, the issue of entitlement to service connection for a 
low back disability on a de novo basis are the subjects of 
the Remand discussion below.  
These issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  In a January 1983 rating action, RO denied service 
connection for a low back disability.  It was held that an 
acquired low back disorder had not been shown.  Appellant was 
provided notice of that decision and of his appellate rights, 
but he did not appeal that determination and the decision 
became final.

2.  Evidence added to the record since the January 1983 
rating decision bears directly and substantially upon the 
matter under consideration, is not redundant or cumulative of 
the evidence previously of record, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the January 1983 RO rating decision 
is new and material; the claim for service connection for a 
low back disability is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, substantially amended the 
provisions of Chapter 51 of Title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II.

In this case, the claim had been filed, and initial 
adjudication had taken place before the VCAA was enacted.  
Thus, preadjudication notice was not provided nor was it 
possible.

As will be discussed below, the VCAA provisions have been 
considered and complied with in view of the holding on this 
issue.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Further, in view of the grant as to the reopening of the 
claim, no further notice or development is needed.  This 
represents a complete grant as to the issue of reopening.  
Additional development is needed for consideration of the 
claim on a de novo basis, and that will be addressed in the 
Remand section of this document.  The Board can then proceed 
to the consideration of this claim without prejudice to the 
appellant.  See Bernard, supra.

New and Material Evidence
 for a low back disability

The requirement for the submission of new and material 
evidence is a jurisdictional prerequisite in order for a 
claimant to obtain review of a previously denied and final 
decision.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002).  The 
Board is under an obligation to conduct a de novo review of 
the new and material evidence issue. Without the submission 
of new and material evidence, the Board does not have 
jurisdiction to review the claim in its entirety, and its 
analysis must end.  Butler v. Brown, 9 Vet. App. 171 (1996); 
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Rowell 
v. Principi, 4 Vet. App. 9, 15 (1993).

The Board will accordingly begin by adjudicating the 
sufficiency of the new evidence received.  If new and 
material evidence is presented or secured to a disallowed 
claim the Board can reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Otherwise, 
the Board's inquiry must end.

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even if it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

Evidence received subsequent to a final decision is 
considered credible for the purpose of reopening a veteran's 
claim, unless it is inherently false or untrue, or is beyond 
the competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

For claims submitted prior to August 29, 2001, "new and 
material evidence" means evidence not previously submitted 
to agency decision makers that bears directly and 
substantially on the specific matter under consideration, 
that is neither cumulative nor redundant, and that is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly adjudicate the 
claim.  38 C.F.R. § 3.156(a) (2001).

Evidence of record prior to the final denial of January 1983 
included the service medical records for the period May 1967 
to April 1971 and a VA hospitalization report, wherein the 
veteran underwent a myelogram and was diagnosed with 
musculoskeletal pain.  The veteran was notified of that 
decision and there was no disagreement.

Evidence received after the final denial of January 1983 
includes, in pertinent part, private medical records dated 
from April 2000 to May 2000 that show treatment for back 
pain, VA treatment records dated from 1982 to 1984 that show 
treatment for back pain, VA treatment records dated from 
dated from July 1995 to March 2003 show treatment for 
lumbosacral strain, degenerative joint disease, lumbar spine, 
degenerative disc disease, lumbar spine, and low back pain, 
and the hearing testimony.  

The Board finds that sufficient new and material evidence has 
been received to support re-opening of the claim.  

The Board finds that VA treatment records dated from 1995 to 
2003 show that the veteran has a chronic low back disability, 
variously diagnosed.  This evidence was not available during 
the previous adjudication of his claim, and therefore 
material to the issue at hand.  

The Board finds that the new evidence on record, bears 
directly and substantially upon the matter under 
consideration, is not redundant or cumulative of the evidence 
previously of record, and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  It is accordingly "new and material" evidence 
within the meaning of 38 U.S.C.A. § 5108 (West 2002) and 38 
C.F.R. § 3.156(a) (2001).


ORDER

New and material evidence having been received, the claim for 
service connection for a low back disability is reopened.


	(CONTINUED ON NEXT PAGE)


REMAND

Upon review of the record, it is determined that additional 
development is needed on the issue of service connection for 
a low back disability on the merits.  

As to the issue of entitlement to service connection for a 
low back disability, to assist in development of the 
veteran's claim, a VA examination should be provided to 
ascertain the nature of any current low back disability(ies) 
and the etiology of the claimed disorders and any 
relationship with the veteran's service.  

As to the issues of entitlement to service connection for a 
right and left lower extremity to include the right and left 
hip; a review of the service medical records show that in 
March 1969 the veteran was seen complaints of left knee pain, 
which he described as a scraping sensation.  The symptoms 
were brought on by a 15-mile walk, resolved and returned 
whiled pushing a bomb skid.  X-rays were negative.  In July 
1969, he was seen with complaints of left thigh pain.  In 
November 1970, he was seen with complaints of right knee 
pain, over the lateral portion, which was crushed between 
bulkhead and a load of bombs.  There was no swelling or 
discoloration to the surrounding tissue.  Post service 
records dated from 1982 to 1984 show that the veteran was 
seen with complaints of pain in both thighs.  Osteoarthritis 
of both hips was diagnosed in 1982.  Thereafter, arthritis of 
the knees was diagnosed.  The veteran contends that the 
disabilities of his bilateral lower extremities are related 
to his active service symptomatology.  Therefore, a VA 
examination that takes into account the evidence of record 
regarding the etiology of the veteran's bilateral lower 
extremities should be provided.  

For the issues on appeal, during the pendency of this appeal, 
the Veterans Claim Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA), was signed into law. 38 
U.S.C.A. § 5100 et seq. (West 2002).  Therefore, to fully 
comply with the VCAA, on remand, the RO must assure that the 
provisions of this new Act are complied with, including the 
notification requirement set forth in the new law.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He should 
also be instructed to sent all information that he has 
concerning these claims.  38 C.F.R. § 3.159.

Accordingly, this matter is REMANDED to the RO for the 
following:


1.  The RO should send a letter to the 
veteran and his representative informing 
them of the pertinent provisions of the 
VCAA.  Specifically, it should be 
indicated which of the parties is 
responsible for obtaining which evidence.  
The RO should provide notice that 
satisfies the holdings in Quartuccio, 
supra, the U.S. Code provisions, and any 
other applicable legal precedents.  He 
should also be instructed to submit all 
information and evidence that he has 
concerning these claims.  38 C.F.R. 
§ 3.159.

2.  The veteran should be scheduled for 
an appropriate VA medical examination to 
ascertain the nature and etiology of any 
current low back disorder(s).  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with this 
examination to include his or her review 
of the service medical records as well as 
post service medical records.  All 
appropriate tests and studies should be 
conducted.  The examiner should be asked 
to provide an opinion as to whether the 
whether it is at least as likely as not 
(i.e. a 50 percent or higher degree of 
probability) that any low back 
disability(ies) found is/are related to 
the veteran's active duty service.  All 
opinions expressed should be supported by 
reference to pertinent evidence. 

3.  The RO shall also schedule the 
veteran for an appropriate examination to 
ascertain the nature and etiology of his 
bilateral lower extremity disabilities to 
include hips, knees, and legs (thighs).  
It is imperative that the claims file be 
made available to and be reviewed by the 
examiner in connection with this 
examination to include his or her review 
of the service medical records as well as 
post service medical records.  All 
appropriate tests and studies should be 
conducted.  Request the examiner(s) 
specifically to comment on the etiology 
of any pathology found in the veteran's 
left/right hip, left/right knee, 
left/right leg.  Request the examiner(s) 
to opine on whether it is at least as 
likely as not (probability of at least 50 
percent) that any pathology of the hips, 
knees, or legs is/are related to the 
veteran's in-service complaints and 
symptomatology documented from March 1969 
to November 1970.  All opinions expressed 
should be supported by reference to 
pertinent evidence.

4.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate supplemental 
statement of the case.  This should 
additionally include consideration and a 
discussion of 38 C.F.R. § 3.655 if the 
veteran fails to appear for a scheduled 
examination.  In such case, the RO should 
include a copy of the notification letter 
in the claims file as to the date the 
examination was scheduled and the address 
to which notification was sent.  The SSOC 
should additionally include a discussion 
of all evidence received since the last 
statement of the case was issued.  The 
veteran and his representative should 
then be afforded an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



